Citation Nr: 1121710	
Decision Date: 06/03/11    Archive Date: 06/09/11

DOCKET NO.  06-00 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas



THE ISSUE

Entitlement to a compensable initial disability rating for the Veteran's service-connected bilateral hearing loss and a rating in excess of 10 percent from January 28, 2011.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to April 1970. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In his Substantive Appeal (VA Form 9), the Veteran requested a hearing at the RO before a Veterans Law Judge.  However, the Board notes that this request was specifically withdrawn in August 2010.  Accordingly, the Veteran's request has been withdrawn.  38 C.F.R. § 20.704(e) (2010).  

The Veteran's claim was previously before the Board in December 2010, at which time it was remanded for additional development.  The requested development has been completed to the extent possible and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that in a March 2011 Rating Decision the RO granted entitlement to a 10 percent rating for the Veteran's service-connected bilateral hearing loss, effective from January 28, 2011.  However, as this increase does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim on this issue, it remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Prior to January 28, 2011, the Veteran's service-connected bilateral hearing loss was not shown to have hearing acuity worse than Level III in the left ear and Level II in the right ear.  

2.  From January 28, 2011, the Veteran's service-connected bilateral hearing loss has not been shown to have hearing acuity worse than Level IV in the right ear and Level V in the left ear.   



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss were not met prior to January 28, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).

2.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met for any time during the appeal period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The notification obligation in this case was met by way of letters from the RO to the Veteran dated January 2003, March 2003, June 2006 and December 2010.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the United States Court of Appeals for Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), clarified VA's notice obligations in increased rating claims.  The Federal Circuit recently reversed the Veterans Court's decision in Vazquez-Flores, finding that VA is not required to tailor § 5103(a) notice to individual Veterans or to notify them that they may present evidence showing the effect that worsening of a service-connected disability has on their employment and daily life for proper claims adjudication.  For an increased rating claim, section § 5103(a) now requires that the Secretary notify claimants generally that, to substantiate a claim, they must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice specific to individual Veterans is no longer required in increased compensation claims).  The appeal for a higher initial rating originates, however, from the grant of service connection for that disability.  Consequently, Vazquez-Flores is inapplicable. 

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  With regard to the Veteran's increased rating claim for hearing loss the Board observes that in Martinak v. Nicholson 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Reviewed Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Board finds that the July 2005, May 2009 and January 2011 VA examinations provided were adequate in that they were performed by neutral, skilled providers who reviewed the Veteran's history.  These examination reports provided the data required to appropriately rate the Veteran's hearing loss. 

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  In addition, the Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal and have not argued that any errors or deficiencies in the accomplishment of the duty to notify or the duty to assist have prejudiced the Veteran in the adjudication of his appeal.  Therefore, the Board finds that the RO has satisfied the duty to notify and the duty to assist and will proceed to the merits of the Veteran's appeal.

The Veteran has claimed entitlement to a compensable initial rating for his service-connected bilateral hearing loss and entitlement to a rating in excess of 10 percent for that condition from January 28, 2011.  Essentially, the Veteran contends that the evaluations assigned for that condition do not accurately reflect its severity.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected condition adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  

Separate diagnostic codes identify various disabilities and the criteria for specific ranges.  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required by that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  

After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the veteran.  38 C.F.R. § 4.3.  If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Veteran first claimed entitlement to service connection for bilateral hearing loss in December 2002.  A July 2003 rating decision denied entitlement to service connection for that condition.  The Veteran submitted a Notice of Disagreement (NOD) with that rating decision in June 2004.  In December 2005 the RO issued an additional rating decision granting entitlement to service connection for bilateral hearing loss and assigning a noncompensable rating effective from December 27, 2002, the date that the Veteran first claimed entitlement to service connection.  The Veteran submitted a Notice of Disagreement (NOD) with that rating in January 2006.  In November 2006 the RO issued a Statement of the Case (SOC), and the Veteran filed a Substantive Appeal (VA Form 9) later that month.  The Veteran's claim first came before the Board in December 2010, at which time it was remanded for further development.  The development requested in that remand has been completed to the extent possible, and no further action is necessary to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Veteran claim is once again before the Board.  

Rating evaluations for service-connected hearing loss range from noncompensable to 100 percent.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 hertz (Hz).  To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels, from Level I for essentially normal acuity, through Level XI for profound deafness.  38 C.F.R. §§ 4.14, 4.85, Diagnostic Code 6100 (2010).  Hearing tests are conducted without hearing aids, but the impact thereof is contemplated in the schedular evaluations.  See 38 C.F.R. § 4.85.  

The results of the above-described testing are charted on Table VI, VIa and VII.  See 38 C.F.R. § 4.85.  Under 38 C.F.R. § 4.86(a), when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separated.  Likewise, when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will also determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(b).  These provisions are not applicable in this case.  

The Court has noted that the assignment of disability ratings for hearing impairment are basically arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  See Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  However, the Court has admonished that audiologists must also describe the effects of the hearing loss on occupational functioning and daily activities, so that it can be determined whether or not an extraschedular evaluation may be assigned.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In Martinak, the court specifically noted that unlike the schedular rating criteria, the extraschedular provisions do not rely exclusively on objective results to determine entitlement.  

The relevant evidence of record includes VA treatment records, VA examinations reports, private treatment records and written statements from the Veteran.  Private treatment records from March 2003 indicate that the Veteran reported having progressive hearing loss over the past few years.  

VA treatment records from March 2004 indicate that the Veteran underwent an audiological examination.  The Veteran reported that he underwent middle ear surgery in the early 1990s and that his hearing impairment had gradually increased since then.  The examiner assessed minimal to profound mixed hearing loss in the right ear and mild to profound mixed hearing loss in the left ear.  VA treatment records from June 2004 also indicate audiological treatment.  The audiologist stated that the Veteran had minimal to profound hearing loss bilaterally.  Records from July 2004 indicate that the Veteran was fitted for hearing aids.  

In July 2005 the Veteran was afforded a VA hearing examination.  Audiometric testing from that examination indicated that the Veteran's right ear puretone thresholds were 25, 25, 60 and 90, for an average of 50, and that his speech discrimination score for that ear was 98 percent.  The Veteran's left ear puretone thresholds were 35, 40, 80 and 105+, for an average of 65, and that his speech discrimination score for that ear was 94 percent.  The examiner stated that the Veteran right ear hearing was within normal limits through 2000 Hz with moderately severe to profound sensorineural loss of sensitivity from 3000 to 4000 Hz.  He stated that hearing in the left ear ranged from mildly impaired at 1000 Hz to profoundly impaired at 4000 Hz, and that it is mixed in nature.  

The Veteran was afforded an additional VA hearing examination in May 2009.  Audiometric testing from that examination indicates that the Veteran's left ear puretone thresholds were 40, 50, 85 and 105+, for an average of 70 decibels, and that his speech discrimination score for that ear was 84 percent.  The Veteran's right ear puretone thresholds were 30, 40, 70 and 100, for an average of 60 decibels.  His speech discrimination score for that ear was 96 percent.  The examiner diagnosed the Veteran with mixed ear hearing loss.  The examiner stated that there were no significant effects on the Veteran's occupation and no effects on usual daily activities.  

The Veteran submitted a private audiometric evaluation from September 2009, but the Board notes that this report is not adequate for rating purposes.  A review of that examination report does not indicate that the examiner used the Maryland CNC test to determine word recognition scores.  See 38 C.F.R. § 4.85(a) (2010).  

In January 2010 the Veteran was afforded an additional VA audiological examination.  The examiner noted that no audiometric data was reported for the Veteran as he "could not or would not provide valid and reliable hearing test results." The examiner stated that there was poor agreement between spondee thresholds and puretone averages and poor test-retest reliability on puretone findings.  Moreover, the examiner stated that the September 2009 private audiometric evaluation should not be used to rating purposes because the test findings are not valid despite the note of good validity on the audiogram.  The examiner noted that the Veteran responds easily to questions while being interviewed and speaks at an appropriate conversational level despite the supposed severity of his hearing loss.  In addition, the examiner indicated that there was no evidence that the Maryland CNC test was used during the September 2009 evaluation.  

Most recently, the Veteran was afforded an additional VA audiological examination in January 2011.  Audiometric testing from that examination indicates that the Veteran's left ear puretone thresholds were 40, 55, 65 and 100, for an average of 65 decibels, and that his speech discrimination score for that ear was 68 percent.  The Veteran's right ear puretone thresholds were 55, 40, 65 and 100, for an average of 65 decibels.  His speech discrimination score for that ear was 82 percent.  The examiner diagnosed the Veteran with mild bilateral ear hearing loss from 500 to 1000 Hz and moderate to profound high frequency bilateral sensorineural hearing loss from 2000 to 8000 Hz.  The examiner stated that there were significant effects on the Veteran's occupation, but that his hearing loss does not render him unable to secure or maintain employment.  He also stated that there are no effects on the Veteran's usual daily activities.  

As noted above, the Veteran was initially assigned a noncompensable rating for his service-connected bilateral hearing loss and was assigned a 10 percent rating for that condition effective January 28, 2011.  Accordingly, as discussed in further detail below, there are two separate rating periods that the Board must evaluate: the period prior to January 28, 2011, and the period from January 28, 2011, to the present.  

With regard to the appeal period prior to January 28, 2011, and after a careful review of the relevant evidence, the Board finds that the criteria for a compensable disability rating under Diagnostic Code 6100 were not met.  The July 2005 VA examination reflects Level II hearing loss in the left ear and Level I hearing loss in the right ear.  The May 2009 VA examination reflects Level III hearing loss in the left ear and Level II hearing loss in the right ear.  Neither of these findings meets the criteria for a compensable rating. 

With regard to the appeal period beginning on January 28, 2011, the Board finds that the criteria for a 10 percent disability rating under Diagnostic Code 6100 have been met, but that the criteria for the next higher rating of 20 percent have not been met.  In this regard, the Board notes that the January 2011 VA examination reflects Level V hearing loss in the left ear and Level IV hearing loss in the right ear.  When applied to Table VII these findings meet the schedular criteria for a rating of 10 percent under Diagnostic Code 6100, but not for a rating in excess of 10 percent. Finally, the Board notes that the there is no credible evidence indicating that the Veteran met the criteria for a 10 percent rating prior to January 28, 2011.  The January 2010 examiner noted that the private audiometric evaluation did not use the Maryland CNC test and that results from the January 2010 examination were not reliable.   

To the extent that the Veteran had argued entitlement to higher ratings, the Board places greater probative value on the clinical findings and opinions of the VA examiners, who have greater expertise and training than the Veteran in evaluating the extent of audiological disabilities.  

The Board also notes that in exceptional cases, extraschedular ratings may be assigned.  See 38 C.F.R. § 3.321(b)(1).  The Board has considered assignment of an extra-schedular evaluation but the record does not show that the Veteran's appealed disability has manifestations of that exceed those contemplated by the schedular criteria.  The Veteran's hearing loss has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by the disability.  The Board has considered the Court's holding in Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in her or her final report.  Martinak 21 Vet. App. at 455.  The May 2009 VA examiner stated that there were no significant effects on the Veteran's occupation and no effects on usual daily activities.  The January 2011 VA examiner stated that there were significant effects on the Veteran's occupation, but that his hearing loss does not render him unable to secure or maintain employment.  He also stated that there are no effects on the Veteran's usual daily activities.  The evidence does not therefore reflect that the Veteran's bilateral hearing loss affects his daily life in an unusual or exceptional way beyond that contemplated by the schedular criteria.  Therefore, assignment of extra-schedular evaluations in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  

Furthermore, as mentioned above, where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id at 126.  Here, as mentioned above, the Veteran was assigned a noncompensable rating prior to January 28, 2011, and a 10 percent rating thereafter.  The Board finds that evaluations in excess of those ratings are not warranted for any point during the period contemplated by this appeal.  

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating by reason of individual unemployability due to service-connected disability (TDIU) is considered part and parcel of an increased-rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  The record does not indicate that the Veteran is currently unemployed and there is no allegation that his service-connected hearing loss has resulted in unemployment.  Therefore, consideration of a TDIU is not warranted.   

In sum, the evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  There is a preponderance of evidence against the Veteran's claim for a compensable rating for his bilateral hearing loss prior to January 28, 2011, and against the Veteran claim for a rating in excess of 10 percent thereafter.  Accordingly, higher evaluations are not established.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).







ORDER

Entitlement to a compensable initial disability rating for the Veteran's service-connected bilateral hearing loss prior to January 28, 2011, and a disability rating in excess of 10 percent thereafter, is denied. 




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


